Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Applicant's remarks filed June 22, 2022 have been fully considered.
The 35 U.S.C. §112(b) rejection of claims 3, 4, 9, 10, 12, 15, 17 and 18 has been rendered moot by their cancellation.

1a.	The 35 U.S.C. §112(b)  rejection of claims 1, 2, 11, 14 and 14 has been rendered moot by their amendments.
 
1b.	Amended Claim 19 is simply more convoluted than when originally presented; “non-mechanical electronic switch” is as objectionably redundant as “opening of the aperture”.

1c.	Applicant’s argument regarding the 35 U.S.C. §103 rejection of claims 1, 2, 5 and 13 in view of Fletcher et al. is persuasive and will be reconsidered.

1d.	Applicant’s argument regarding the 35 U.S.C. §103 rejection of claims 1, 4 and 6-8 in view of DeCoi et al. is not persuasive given DeCoi et al. discloses a light-emitting diode transmitter and photodiode receiver [Col. 3, lines 7-8].

Claim Objections
Claims 1, 5-8, 11, 13, 14, 16 and 19-26 are objected to for using terms and negating said terms in an unnecessarily convoluted manner which rather than claiming the subject matter in a distinct manner, does more to obfuscate that which is intended.

Independent Claim 1 preamble states in part; “A non-mechanical-interfacing electronic switch” . . . what is that?  For examination purposes the preamble of claim 1 and subsequent dependent claims will be interpreted as; 
>>An electronic switch assembly comprising<<.

Independent Claim 14 preamble states in part; “A method of mechanically locking a non-mechanical-interfacing electronic switch”  . . huh?  For examination purposes the preamble of claim 14 and subsequent dependent claims will be interpreted as; 
>>A method of mechanically locking an electronic switch assembly comprising<<.

Independent Claim 19 preamble states in part; “A mechanical-interfacing non-mechanical electronic switch” . . .  what?   The remainder of Claim 19 only gets more convoluted.  Below is the manner in which claim 19 is being interpreted for examination purposed, while also serving as the Examiner’s suggestion on how to remedy the objectional claim language.

19. 	(Currently Amended) An electronic switch with a mechanical interface 
an electronic switching mechanism, including at least one semiconductor, disposed within a housing 

, further disposed within the housing is a photodiode and a light emitting diode;
	the mechanical interface comprises;
a base portion external to the housing and a protrusion within the housing; 
wherein
		movement of the base portion causes movement of the protrusion such that
in a first position the protrusion does not intersect a signal path produced 
between the light emitting diode and photodiode; and
in a second position the protrusion intersects with the signal path, as such
the mechanical interface serves to actuate the electronic switch between an active state and an inactive state.

	Correction or clarification required.

The text of those sections of Title 35, U.S. Code not included in this action
can be found in a prior Office Action.

Claim Rejections - 35 USC § 102 - § 103
Claims 1, 5 and 6-8  are rejected under 35 U.S.C. 102(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as unpatentable over  DeCoi et al. (US 8,672,099).

With respect to Claim 1; DeCoi et al. shows a non-mechanical-interfacing electronic switch 1 comprising: an electronic switching mechanism [Col. 4, lines 60-61] disposed within a housing 2 of the non- mechanical-interfacing electronic switch,  the electronic switching mechanism is configured to modulate the non-mechanical-interfacing electronic switch between an active state and an inactive state [Col. 4, lines 63-65]; an aperture [Fig. 7] in the housing 2 defines an insertion path [occupied by 3] extending from a first location external to the housing to a second location internal to the housing [Fig. 7]; and a photodiode 5 disposed within the housing 2 configured to operate the electronic switching mechanism [Col. 7, lines 6-8] and a light emitting diode 4 disposed in the housing configured to transmit a signal along a signal path to the photodiode [Col. 3, lines 29-32].


With respect to Claim 5; DeCoi et al. shows a mechanical lockout device having a protrusion 9 configured to be inserted through the aperture [Fig. 7] along the insertion path to intersect the signal path and obstruct the signal [Figs. 7A,B,C].
	Although in Fig. 7D upon complete insertion of protrusion 9 the signal path is not obstructed [Col. 7, lines 49-53].
	DeCoi et al. further teaches the use of an obstructed signal path to generate a switch response is well-known in the art [Col. 2, lines 46-50].
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a simple light barrier to activate the switch by the insertion of a protrusion to intersect a signal path in those instances where accidental activation is not a concern.

With respect to Claim 6; DeCoi et al. shows a structure having a reflective surface 9a-9c oriented to reflect the signal along the signal path from the light emitting diode to the photodiode [Col. 7, lines 12-21].

With respect to Claim 7; DeCoi et al. shows the reflective surface 9a-9c faces the light emitting diode 4 and the photodiode 5, and  the light emitting diode is configured to transmit an incident signal along the signal path to the reflective surface and the reflective surface is oriented to reflect the incident signal as a reflected signal along the signal path to the photodiode [Col. 7, lines 12-21].

With respect to Claim 8; DeCoi et al. shows a mechanical lockout 3 device having a protrusion [occupied by 9] configured to be inserted through the aperture along the insertion path [Fig. 7], the protrusion includes a reflective surface 9a-9c oriented to reflect the signal along the signal path from the light emitting diode 4 to the photodiode 5.

Claims 2, 19 and 22  are rejected under 35 U.S.C. 103 as being unpatentable over  DeCoi et al. (US 8,672,099) in view of Fletcher et al. (US 5,541,562).

With respect to Claim 2;  DeCoi et al. shows a non-mechanical-interfacing electronic switch 1 comprising: an electronic switching mechanism [Col. 4, lines 60-61] disposed within a housing 2 as discussed in claim 1.
	However DeCoi et al. does not show or teach a semiconductor device defining the non-mechanical electronic switch.
Fletcher et al. shows an electronic switching mechanism 100 includes at least one semiconductor 110 defining a non-mechanical electronic switch configured to switch the non-mechanical-interfacing electronic switch between the active state and the inactive state based on electronic action [Col. 6, lines 53-58].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic switching mechanism of DeCoi et al. to include a semiconductor configured to switch the non-mechanical-interfacing electronic switch between the active state and the inactive state based on electronic action as taught by Fletcher et al. as a means of tailoring the switch response based on a variety of values.

The limitations of Claim 19 have been discussed above in claims 1, 2 and 5 where  DeCoi et al. further shows the mechanical-interfacing control part 3, 9 having a base portion 3 located outside the housing 2 and a protrusion 9 located internal to the       housing 2 with the base portion movable between first [Fig. 7B] and second [Fig. 7D] positions where respectively the protrusion does not intersect and does intersect the signal path.

With respect to Claim 22; DeCoi et al. shows the protrusion 9 obstructing an incident signal [Col. 7, lines 49-53] when the base portion is in the second position [Fig. 7D].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over                  DeCoi et al. (US 8,672,099) in view of Shnier (US 6,411,215).    DeCoi et al. shows a non-mechanical-interfacing electronic switch 1 comprising: an electronic switching mechanism [Col. 4, lines 60-61] employing a light emitting diode 4 to transmit a signal to a photodiode [Col. 3, lines 29-32].
	However DeCoi et al. does not teach an infrared light signal.
Shnier teaches optical methods for detecting the position or state of an object where the light source 110 can be chosen by an array of many including but not limited to infrared [Col. 6, line 31], where the use of a laser diode, infrared light, light emitting diode or incandescent are all well known in the art [Col. 6, lines 42].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a light emitting diode with infrared transmission in the non-mechanical-interfacing electronic switch of DeCoi et al. given that such a choice is well known in the art depending upon other design considerations as substantiated by Shnier.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over                  DeCoi et al. (US 8,672,099) and Fletcher et al. (US 5,541,562) in view of Shnier             (US 6,411,215) as discussed above in Claims 19 and 11.



The same reasoning applied in the rejection of apparatus claims 1, 2, 5, 6,  7, 11         and 22  mutatis mutandis, applies to the subject-matter of method Claims 14, 16  and 24-26  given the apparatus is considered inseparable from a method of using the apparatus as intended thus rendering the method not germane to the issue of patentability of the apparatus itself.
Allowable Subject Matter
Claims 13, 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form or amended into the respective independent base claim including all of the limitations of the base claim and any intervening claims as well as overcoming objections discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire                     THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.   

    The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                    
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833